UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6791



ANTHONY JAMES BRAXTON,

                                              Plaintiff - Appellant,

          versus


WILBUR R. TONEY, Oak Hill City Judge; DALE
PAYNE, Fayette County Magistrate Judge; CITY
OF OAK HILL; STATE OF WEST VIRGINIA,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-03-638-5)


Submitted:   January 13, 2005             Decided:   January 19, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony James Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony James Braxton appeals the district court’s order

adopting the report and recommendation of the magistrate judge,

denying leave to amend his complaint, and dismissing his action

under 42 U.S.C. § 1983 (2000).          We have reviewed the record and

find no abuse of discretion or reversible error.              Accordingly, we

grant    leave   to   proceed   in   forma   pauperis   and   affirm    on   the

reasoning of the district court. See Braxton v. Toney, CA-03-638-5

(S.D.W. Va., Mar. 29, 2004 & filed May 17, 2004; entered May 18,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 2 -